       Case: 1:18-cv-07525 Document #: 1 Filed: 11/13/18 Page 1 of 9 PageID #:1




                  IN THE UNITED STATES DISTRICT COURT
         FOR THE NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

COUPONCABIN LLC., a Delaware                   )
Limited Liability Company,                     )
                                               )       No.
                                               )       Honorable Judge:
               Plaintiff,                      )
                                               )
       vs.                                     )
                                               )
PRICETRACE, LLC., a Texas Limited              )
Liability Company,                             )
                                               )
               Defendant.                      )

                                           COMPLAINT

       Plaintiff, CouponCabin LLC., (hereinafter “CouponCabin”), by its attorneys, McKnight

& Kitzinger, LLC, complains against the Defendant, PriceTrace, LLC., (hereinafter

“PriceTrace”) as follows:


                                 JURISDICTION AND VENUE

       1.      This action is based upon a federal question subject to 28 U.S.C. §1331 and 1338

as this action alleges violation of federal statute under the CFAA (18 U.S.C. §1030 et seq.) The

court has supplemental jurisdiction over the state law claims pursuant to 28 U.S.C. §1367.

       2.      Venue is proper under 28 U.S.C. §§ 1391 as the claims alleged in this action arose

in this judicial district, a substantial part of the transactions and events occurred in this judicial

district, and the Defendant has substantial contacts with this district.

                                             PARTIES

       3.      The Plaintiff, CouponCabin is a Delaware Limited Liability Company with its

principal place of business located at 21 West Illinois Street, Chicago, Illinois. CouponCabin




                                                   1
       Case: 1:18-cv-07525 Document #: 1 Filed: 11/13/18 Page 2 of 9 PageID #:2




owns and operates a website which focuses on providing coupon content for its users over the

internet.

        4.     The Defendant, PriceTrace is a Texas Limited Liability Company with its

principal place of business located at 740 East Campbell Road, Suite 700, Richardson, Texas.

PriceTrace is also in the business of owning and operating a website providing coupon content

for its users over the internet. PriceTrace is also the owner of a website called dealmoon.com.

                              FACTS COMMON TO ALL COUNTS

        5.     CouponCabin is a leading provider of online, printable and grocery coupons for

more than 3,000 retailers and merchants, and provides more than 20,000 active and genuine

coupons, coupon codes, discount offers and/or links for said information. (“Coupon Content”).

        6.     CouponCabin provides the above material and informational services through its

website, www.couponcabin.com. (“The Site”).

        7.     CouponCabin has spent significant time, money, resources and effort developing

its Site content, Coupon Content, trademarks and copyrighted material in the Site. In order to

make the Site successful and beneficial to CouponCabin’s users, CouponCabin has spent

considerable time, money and resources developing and maintaining relationships with online

merchants and retailers.

        8.     CouponCabin receives a commission from these merchants and retailers in return

for directing internet traffic and potential customers to their websites. CouponCabin’s business

goodwill among its users and its relationships to the aforesaid merchants and retailers has taken

years to build and perfect.

        9.     CouponCabin takes steps to protect and safeguard its Coupon Content through

various technological safety measures and strict Terms and Conditions on its Site.




                                                2
       Case: 1:18-cv-07525 Document #: 1 Filed: 11/13/18 Page 3 of 9 PageID #:3




       10.     Users of the Site agree to abide by the Terms and Conditions whenever they

access the Site or use the Site’s services.

       11.     CouponCabin employs specialists in the computer and internet industry and

specialized software and systems to monitor activity on its Site and prevent unauthorized access

and misappropriation of its Coupon Content and proprietary information.

       12.     That on or about October 2018, CouponCabin’s security measures discovered that

dealmoon.com, a website owned and operated by Defendant PriceTrace, was accessing

CouponCabin’s Site and copying, harvesting and scraping CouponCabin’s copyrighted and

proprietary information and Coupon Content without authorization in violation of

CouponCabin’s Terms and Conditions as well as state and federal law.

       13.     That the actions of PriceTrace are an intentional violation of the Terms and

Conditions of CouponCabin’s Site.

       14.     That further investigation uncovered that PriceTrace’s agents, employees and

other individuals associated with Defendant have registered accounts on the Site and used said

accounts to access CouponCabin’s proprietary information and Coupon Content in an

unauthorized manner.

       15.     Upon discovery of PriceTrace’s illegal and unauthorized misappropriation of

CouponCabin’s proprietary information and Coupon Content, it sent Cease & Desist letters to

PriceTrace and its agents or affiliates and employees on October 8, 2018, October 16, 2018 and

October 22, 2018. (See Group Exhibit A).

       16.     That as detailed in the aforementioned Cease & Desist correspondence,

PriceTrace, through its website dealmoon.com, violated the Site’s Terms and Conditions and




                                               3
      Case: 1:18-cv-07525 Document #: 1 Filed: 11/13/18 Page 4 of 9 PageID #:4




gained access and use to the Site’s proprietary information and Coupon Content illegally for the

benefit of dealmoon.com and PriceTrace.

       17.     That despite the aforementioned warnings and revocations of authorization to the

Site, PriceTrace through dealmoon.com, has continued to illegally access and use

CouponCabin’s proprietary information and Coupon Content.

       18.     The Site is an original copyrighted work. Some of the significant original

elements of the Site are the distinctive page layout, design, graphical elements and organization

of Coupon Content.

       19.     CouponCabin is also owner of several registered trademarks with respect to its

business and the Coupon Content on its Site.

       20.     All users must abide by the Terms and Conditions of the Site, which among other

things expressly prohibits unauthorized access and misappropriation of the Coupon Content.

(See Exhibit B).

       21.     The Terms and Conditions specifically prohibit the “the use of manual or

automated software, robots, scripts, devices or any other extraction tools or means of systematic

retrieval to access, “spider,” “scrape,” “harvest,” “crawl” or otherwise act on (i) any pages of the

Services, (ii) any data, materials or content contained in or found on the Services or (iii) any

server owned or controlled by CouponCabin” and “manually accessing the Services (or any

server owned or controlled by CouponCabin or its agent) and copying, saving, downloading or

recording in a manner inconsistent with the personal license granted herein any data, materials or

content contained in or found on the Services.” (See Exhibit B).

       22.     That CouponCabin has employed third-party specialists in technological

protections to safeguard the Coupon Content on the Site. These cyber security measures discover




                                                 4
      Case: 1:18-cv-07525 Document #: 1 Filed: 11/13/18 Page 5 of 9 PageID #:5




and locate suspicious activity and block access to the Site. The aforementioned security measures

are technical and extensive.

       23.     That PriceTrace though its agents, employees or associates have bypassed

CouponCabin’s security systems to illegally gain access and use of its Coupon Content on the

site to the detriment of CouponCabin.

       24.     That PriceTrace though its agents, employees or associates have gained

unauthorized access to the Site and copied and harvested CouponCabin’s copyrighted and

proprietary information and Coupon Content to the detriment of CouponCabin.

       25.     That the actions of PriceTrace through its agents, employees or associates, by

misappropriating Coupon Content from the Site and using the Site in violation of the Terms and

Conditions, and by using methods to circumvent CouponCabin’s technological protections, have

allowed the distribution and use of the Site’s Coupon Content without the authorization of

CouponCabin.

       26.     That CouponCabin’s proprietary information and Coupon Content has taken years

of development and effort and is thus, unique and distinct to which it has a clear and

ascertainable right to the protection of its proprietary information and Coupon Content.

       27.     That PriceTrace’s actions and continued unauthorized actions are causing real and

immediate irreparable harm to CouponCabin to which there is no remedy at law.

       28.     That given the nature of PriceTrace’s violations, CouponCabin is likely to

succeed on the merits of its claims.

       29.     That the balance of equities favors CouponCabin’s equitable rights over

PriceTrace.




                                                5
       Case: 1:18-cv-07525 Document #: 1 Filed: 11/13/18 Page 6 of 9 PageID #:6




                                       COUNT I
                   VIOLATION OF COMPUTER FRAUD AND ABUST ACT
                                18.U.S.C.§1030 ET SEQ

           30.    Plaintiff adopts and re-alleges paragraphs 1-29 as though fully set forth herein.

           31.    CouponCabin’s computers and servers are involved in interstate and foreign

commerce and communication and are protected under 18 U.S.C. §1030(e)(2).

           32.    That Defendant knowingly accessed Plaintiff’s computers and servers without

authorization or in excess of the authorization permitted and in circumvention of the technical

barriers Plaintiff employed to protect its proprietary information and Coupon Content.

           33.    That after gaining unauthorized access to Plaintiff’s computers and servers, the

Defendant obtained and used valuable information from Plaintiff’s protected computers and

servers in transactions involving interstate or foreign communications in violation of 18 U.S.C.

§1030(a)(2) and distributed Plaintiff’s proprietary information and Coupon Content to third

parties.

           34.    That the Defendant’s willful intent to gain unauthorized use and access to

Plaintiff’s computers and servers was for the purpose of obtaining something of value in

violation of 18.U.S.C.§1030(a)(4).

           35.    That Defendant’s access and authorization to the Site was restricted and revoked

multiple times.

           36.    Plaintiff has sustained damages and loss by Defendant’s violations including but

not limited to, harm to Plaintiff’s computer systems, expenses associated with the investigation,

remedial action and increased protection to Plaintiff’s computer systems, lost business

opportunities and clientele, damage to Plaintiff’s goodwill and relationships.




                                                    6
       Case: 1:18-cv-07525 Document #: 1 Filed: 11/13/18 Page 7 of 9 PageID #:7




                                      COUNT II
                           TRADE SECRET MISAPPROPRIATION

        37.     Plaintiff adopts and re-alleges paragraphs 1-29 as though fully set forth herein.

        38.     That at all relevant times, there was in full force and effect in Illinois 765 ILCS

1065/1 et seq., known as the Illinois Trade Secrets Act.

        39.     That Plaintiff’s proprietary information and Coupon Content were Trade Secrets

under 765 ILCS 1065/2(d).

        40.     That the Defendant wrongfully and intentionally misappropriated Plaintiff’s Trade

Secrets by improper acquisition and use.

        41.     That as a direct and proximate result of Defendants’ actions, Plaintiff sustained

monetary damages, business prospects and damaged reputation and goodwill in the industry.


                            COUNT III
   TORTIOUS INTERFERENCE WITH PROSPECTIVE ECONOMIC ADVANTAGE

        42.     Plaintiff adopts and re-alleges paragraphs 1-29 as though fully set forth herein.

        43.     Plaintiff has a reasonable expectation of economic benefit from its Site,

proprietary information and Coupon Content.

        44.     That Defendant is fully aware of Plaintiff’s business relationships and continued

economic expectations as they are a competitor in the industry and had registered accounts on

Plaintiff’s Site.

        45.     That Defendant used its unauthorized knowledge and misappropriated proprietary

information of Plaintiff to its advantage and the detriment of Plaintiff.

        46.     That Defendant intentionally interfered with Plaintiff’s expected economic

benefits with full knowledge its actions would damage Plaintiff’s business.




                                                  7
       Case: 1:18-cv-07525 Document #: 1 Filed: 11/13/18 Page 8 of 9 PageID #:8




        47.     That had Defendant not interfered with Plaintiff’s expected economic advantages

Plaintiff would still have said expectations and relationships.

        48.     As a direct and proximate result of Defendants’ actions, Plaintiff sustained

monetary damages, loss of expected business and goodwill.

                                        COUNT IV
                                   BREACH OF CONTRACT

        49.     Plaintiff adopts and re-alleges paragraphs 1-29 as though fully set forth herein.

        50.     Use of Plaintiff’s website and use of Plaintiff’s services are governed by and

subject to the CouponCabin Terms and Conditions. (See Exhibit B)

        51.     Said Terms and Conditions are at the bottom of every page of the Site and by

accessing and using the Site of any content, users agree to the Terms and Conditions for

authorized access.

        52.     That users are not permitted to access and use the Site’s services without agreeing

to the Terms and Conditions.

        53.     That the Terms and Conditions are a legally binding and enforceable contract with

the Site’s users.

        54.     That the Terms and Conditions are prominent and users have constructive

knowledge of said Terms and Conditions by notice on the Site.

        56.     That Defendant’s actions are a breach of the Terms and Conditions.

        57.     That Plaintiff has sustained damages as a result of Defendant’s breach.

                                      PRAYER FOR RELIF

        WHEREFORE, CouponCabin respectfully prays that judgment be entered against

PriceTrace in one or more of the following:




                                                  8
       Case: 1:18-cv-07525 Document #: 1 Filed: 11/13/18 Page 9 of 9 PageID #:9




       1.      Preliminary and Permanent Injunctive relief enjoining and restraining the

Defendant, its employees, representatives, agents, affiliates and all persons or entities, foreign or

domestic, from accessing and using the Site for any commercial purpose whatsoever, along with

penalties for failure to comply, to release and return all proprietary information and Coupon

Content and/or destroy any such information and material, and to immediately Cease & Desist

the access and use of CouponCabin’s proprietary information to any third-parties, and any other

relief this court deems just and necessary;

       2.      Award CouponCabin restitution and damages including but not limited to,

compensatory damages in excess of $100,000 statutory damages, punitive damages and

reasonable attorney fees as permitted by law;

       3.      Any further relief permitted by law and proved by the evidence this court deems

just and necessary.

       4.      Plaintiff demands trial by jury.

                                              Respectfully submitted,

                                              /s/Bryan T. Butcher
                                              Bryan T. Butcher
                                              One of the Attorneys for Plaintiff

Bryan T. Butcher
McKnight & Kitzinger, LLC
805 N. Milwaukee Ave, Suite 400
Chicago, IL 60642
(312) 463-9400
bbutcher@mkplawyers.com




                                                  9
